internal_revenue_service number release date index no department of the treasury washington dc person to contact telephone number refer reply to cc psi -- plr-110088-02 date may legend taxpayer old partnership new partnership city city state addre sec_1 addre sec_2 year a b c d e - plr-110088-02 f dear this letter responds to your letter dated date and subsequent correspondence submitted on behalf of taxpayer concerning your request for a private_letter_ruling pertaining to sec_42 of the internal_revenue_code the internal_revenue_service office that will have examination jurisdiction over the taxpayer and new partnership is located in city the relevant facts as represented in these submissions are set forth below facts taxpayer is a state limited_partnership formed on a to acquire hold and sell real_estate that will be used for the purpose of providing low and moderate income housing and to engage in all activities related thereto old partnership was formed as a state limited_partnership on b old partnership acquired a multi-building project located in city buildings comprising the project referred to in the aggregate as project buildings are located at addre sec_1 and addre sec_2 addre sec_1 buildings are numbered d addre sec_2 buildings are numbered e the sellers of the project buildings to old partnership received a purchase-money note as payment for the project due to certain restrictive covenants under a pre-existing mortgage secured_by the project buildings the sellers could not record a security_interest in the project buildings however the sellers secured the purchase-money indebtedness with of the partnership interests in old partnership following the date in year that old partnership acquired the project buildings and prior to c there were various transfers of interests in old partnership as a result of one of these transfers old partnership made a sec_754 election and the purchasers of the interests in old partnership received sec_743 basis adjustments these transfers did not result in a disposition by old partnership of any of the project buildings or in a termination of old partnership under sec_708 the loans secured_by interests in old partnership that were due to the sellers of the project buildings or their successors in interest to the purchase money note as of c-- hereinafter referred to as the note holders became in default a foreclosure on c resulted in of the interests in old partnership transferring to the note holders and an affiliate causing old partnership to terminate under sec_708 and new partnership to arise other than the note holder’s relationship to old partnership as a plr-110088-02 creditor the note holders and the affiliate are unrelated for income_tax purposes to the old partnership and its partners there was a period of more than years between year the year that old partnership acquired and placed_in_service the project buildings and c in addition no nonqualfied substantial improvements as defined in sec_42 were made to any project buildings during this time period on f a date that is less than months from c new partnership sold the project buildings to taxpayer in a fully taxable transaction taxpayer and new partnership are unrelated parties taxpayer seeks to qualify the acquisition and rehabilitation costs of project buildings for low-income_housing tax_credits under sec_42 ruling requested taxpayer requests the service to rule that the foreclosure of the purchase-money debt secured_by of the partnership interests in old partnership and subsequent sale of the project buildings by new partnership to taxpayer satisfies the special rule for certain transfers under sec_42 law and analysis sec_42 provides a tax_credit for investment in low-income_housing buildings placed_in_service after date for any taxable_year in a ten-year compliance_period the amount of credit is equal to the applicable_percentage of the qualified_basis of each qualified_low-income_building in the case of any qualified_low-income_building placed_in_service by the taxpayer after sec_42 provides in part that the term applicable_percentage means the appropriate percentage prescribed by the secretary for the month applicable under sec_42 or ii sec_42 provides that the percentages prescribed by the secretary for any month shall be the percentages that will yield over a 10-year period amounts of credit that have a present_value equal to i percent of the qualified_basis of new buildings that are not federally_subsidized for the taxable_year 70-percent present_value credit and ii percent of the qualified_basis of existing buildings and of new buildings that are federally_subsidized for the taxable_year 30-percent present_value credit for an existing_building to qualify for the 30-percent present_value credit sec_42 requires that there be a period of at least years between the date of the building's acquisition by the taxpayer and the later of plr-110088-02 the date of the building was last placed_in_service or the date of most recent nonqualified_substantial_improvement of the building sec_42 provides special rules for certain transfers for purposes of determining under sec_42 when a building was last placed_in_service pursuant to sec_42 there shall not be taken into account any placement in service by any person who acquired such building by foreclosure or by instrument in lieu of foreclosure of any purchase-money security_interest held by such person if the requirements of sec_42 are met with respect to the placement in service by such person and such building is resold within12 months after the date such building is placed_in_service by such person after such foreclosure under the present facts as represented new partnership comprised of note holders and affiliate partners became the owners of project buildings when note holders and affiliate foreclosed on the building by acquiring of the partnership interests in old partnership within_12_months of the date the project buildings were placed_in_service by new partnership as a result of the foreclosure sale new partnership sold the project buildings to taxpayer there has been a period of more than years between c the date of the foreclosure and the date the project buildings were last placed_in_service or the date of the most recent nonqualified_substantial_improvement of the project buildings further there has been a period of more than years not taking into account the foreclosure on c between f the date that new partnership sold the project buildings to taxpayer and the date the project buildings were last placed_in_service or the date of the most recent nonqualified_substantial_improvement of the project buildings accordingly based solely on the facts and law as set forth above we rule that the foreclosure of the purchase-money debt secured_by of the partnership interests in old partnership and subsequent sale of the project buildings by new partnership to taxpayer satisfy the special rules for certain transfers under sec_42 and that therefore the placement in service of the project buildings by new partnership resulting from the foreclosure is not taken into account for purposes of sec_42 no opinion is expressed or implied regarding the application of any other provisions of the code or income_tax regulations specifically we offer no opinion either expressly or implicitly on whether the project qualifies for the low-income_housing tax_credit under sec_42 plr-110088-02 in accordance with the power_of_attorney filed with the ruling_request we are sending a copy of this letter_ruling to partnership’s authorized representative in addition a copy of this letter is being sent to the chief examination_division in district this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent sincerely yours susan reaman chief branch office of associate chief_counsel passthroughs and special industries
